DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and response filed on 8/18/2022 have been received and entered into the case. Claims 39-52 have been canceled. Claims 1-38 and 53-76 are pending, Claims 8-17, 19-20, 23-38, 54-57, and 65-72 have been withdrawn, and Claims 1-7, 18, 21-22, 53, 58-64, and 73-76 have been considered on the merits, insofar as they read on the elected species of Escherichia coli from claim 18, a pesticide, less than 40% a day, polyethylene glycol (PEG), and glutaraldehyde. All arguments have been fully considered.

Withdrawn Rejections
Rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of applicant’s amendments.
Rejections of claims 1-7, 18, 21-22, 53, 58-64, and 73-76 under nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 6-10, 18-20, 32-35, 51, and 66 of co-pending Application No. 16/606,595 (referred to as the ‘595 application) in view of Sabbadini et al (US 2015/0218254 A1; 8/6/2015. Cited on IDS) are withdrawn since applicant’s arguments are found persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 18, 21-22, 53, 58-64, and 73-76 are rejected under 35 U.S.C. 103 as being unpatentable over Sabbadini et al (US 2015/0218254 A1; 8/6/2015. Cited on IDS).
The instant claims recite an anucleated cell-based platform for the encapsulation and delivery of agricultural compounds, comprising: an intact anucleated cell, having within said cell at least one non-expressed agricultural compound.
Sabbadini teaches a composition / platform comprising a fully intact eubacterial minicell derived from a eubacterial parent cell comprises a biologically active compound, wherein the minicell is anucleate cell (para 0015), and the biologically active compound is  exogenous to the parent cell (Claim 1, para 0082). The composition comprises at least one carrier (para 0968). Bacterial minicell-producing species of particular interest include Escherichia coli (a prokaryotic cell / a bacterially derived minicell / a gram negative bacterial genus) (para 0205, 0244), e.g., L-form E. coli, lack an outer membrane, a cell wall, a periplasmic space and extracellular proteases (para 0440, 0442). Hormones (the at least one non-expressed agricultural compound) are used to prepare the minicell (para 0841). Prokaryotes that have been shown to produce minicells include species of Bacillus (para 0244), Bacillus thurigenesis produces a toxin that kills plant chewing insect larvae as well as mosquito larvae, minicell technology is allowed for delivery of toxins (para 0966). Suitable formulations include dry and liquid formulations (para 0972, 0976).
Although Sabbadini does not teach claimed limitations in a single embodiment, however, Sabbadini does teach a composition / platform comprising an intact anucleated having within said cell at least one non-expressed compound, wherein the composition / platform is used in applications such as research including agricultural studies (para 0672) as well as agents for the delivery of nucleic acids and other bioactive compounds to cells (para 0014).
The limitation of “for the encapsulation and delivery of agricultural compounds” is regarded as an intended use limitation. The claiming of a new use, function or unknown property does not necessarily make the composition patentable. The intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition. In order to be limiting, the intended use must create a structural difference between the claimed composition and the composition of the prior art. In the instant case, the intended use fails to create a structural difference, thus, the intended use is not limiting. Please note that when applicant claims a composition in terms of function, and the composition of the prior art appears to be the same, the Examiner may make rejections under both 35 U.S.C 102 and 103. (MPEP 2112) In addition, Sabbadini teaches the minicell is used in applications such as research including agricultural studies (para 0672) as well as agents for the delivery of nucleic acids and other bioactive compounds to cells (para 0014).
Claims 58-64 appear to be directed at method steps. These limitations are regarded as product by process type limitations. The patentability of a product does not depend on its method of production. If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), the claim is unpatentable even though the reference product was made by a different process. When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper. (MPEP 2113) In addition, Sabbadini teaches binding compounds such as polyethylene glycol can be chemically attached to the minicell (para 0544). The minicell composition further comprises dimethyl sulfoxide (DMSO) (para 0968), diluents and excipients (para 0970), wherein said excipients include glutaraldehyde (para 0971). Since polyethylene glycol and DMSO appear to be the same as the claimed solvent, therefore, polyethylene glycol and DMSO of Sabbadini would increase solubility of the agricultural compounds into the anucleated cell, increase solubility of the agricultural compounds into the anucleated cell, and increase diffusion of the agricultural compounds into the anucleated cell, as claimed.
In regard to claims 73-76, it is noted that the “wherein” clause does not recite any additional structure, but simply states a characterization of the anucleated cell. Therefore, the "wherein" clause is not considered to further limit the composition defined by the claims and has not been given weight in construing the claims. See Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171,26 USPQ2d 1018, 1023 (Fed Cir. 1993) ("A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim."). Since the anucleated cell of Sabbadini appear to be the same as the claimed anucleated cell, therefore, the anucleated cell of Sabbadini would possess the claimed characteristics.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 18, 21-22, 53, 58-64, and 73-76 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 5-6, 12, and 18-21 of co-pending Application No. 16/649,857 (referred to as the ‘857 application) in view of Sabbadini et al (US 2015/0218254 A1; 8/6/2015. Cited on IDS).
Claims 1-3, 5-6, 12, and 18-21 of the ‘857 application recite an agricultural formulation comprising: a. an intact minicell comprising at least one biologically active compound within said minicell, wherein said biologically active compound is selected from the group consisting of a nucleic acid, wherein the nucleic acid targets a transcript encoding a polypeptide within a cell of a target, a biocontrol compound, wherein the biocontrol compound is active against a pest, and a biostimulant compound, wherein the biostimulant compound stimulates growth or health of a plant, wherein said target is a plant or a pest.

‘857 application does not teach the platform comprises at least one agriculturally acceptable carrier (claim 2), wherein the intact minicell is a bacterially derived minicell that is produced from a protease deficient E. coli parental bacterial cell (claims 6-7 and 18), the at least one non-expressed agricultural compound is a pesticide (claims 21-22), and the claimed formulation (claim 53).
Sabbadini teaches a composition / platform comprising a fully intact eubacterial minicell derived from a eubacterial parent cell comprises a biologically active compound, wherein the minicell is anucleate cell (para 0015), and the biologically active compound is  exogenous to the parent cell (Claim 1, para 0082). The composition comprises at least one carrier (para 0968). Bacterial minicell-producing species of particular interest include Escherichia coli (a prokaryotic cell / a bacterially derived minicell / a gram negative bacterial genus) (para 0205, 0244), e.g., L-form E. coli, lack an outer membrane, a cell wall, a periplasmic space and extracellular proteases (para 0440, 0442). Hormones (the at least one non-expressed agricultural compound) are used to prepare the minicell (para 0841). Prokaryotes that have been shown to produce minicells include species of Bacillus (para 0244), Bacillus thurigenesis produces a toxin that kills plant chewing insect larvae as well as mosquito larvae, minicell technology is allowed for delivery of toxins (para 0966). Suitable formulations include dry and liquid formulations (para 0972, 0976).
The limitation of “for the encapsulation and delivery of agricultural compounds” is regarded as an intended use limitation. The claiming of a new use, function or unknown property does not necessarily make the composition patentable. The intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition. In order to be limiting, the intended use must create a structural difference between the claimed composition and the composition of the prior art. In the instant case, the intended use fails to create a structural difference, thus, the intended use is not limiting. Please note that when applicant claims a composition in terms of function, and the composition of the prior art appears to be the same, the Examiner may make rejections under both 35 U.S.C 102 and 103. (MPEP 2112) In addition, Sabbadini teaches the minicell is used in applications such as research including agricultural studies (para 0672) as well as agents for the delivery of nucleic acids and other bioactive compounds to cells (para 0014).
Claims 58-64 appear to be directed at method steps. These limitations are regarded as product by process type limitations. The patentability of a product does not depend on its method of production. If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), the claim is unpatentable even though the reference product was made by a different process. When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper. (MPEP 2113) In addition, Sabbadini teaches binding compounds such as polyethylene glycol can be chemically attached to the minicell (para 0544). The minicell composition further comprises dimethyl sulfoxide (DMSO) (para 0968), diluents and excipients (para 0970), wherein said excipients include glutaraldehyde (para 0971). Since polyethylene glycol and DMSO appear to be the same as the claimed solvent, therefore, polyethylene glycol and DMSO of Sabbadini would increase solubility of the agricultural compounds into the anucleated cell, increase solubility of the agricultural compounds into the anucleated cell, and increase diffusion of the agricultural compounds into the anucleated cell, as claimed.
In regard to claims 73-76, it is noted that the “wherein” clause does not recite any additional structure, but simply states a characterization of the anucleated cell. Therefore, the "wherein" clause is not considered to further limit the composition defined by the claims and has not been given weight in construing the claims. See Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171,26 USPQ2d 1018, 1023 (Fed Cir. 1993) ("A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim."). Since the anucleated cell of Sabbadini appear to be the same as the claimed anucleated cell, therefore, the anucleated cell of Sabbadini would possess the claimed characteristics.
This is a provisional obviousness-type double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-7, 18, 21-22, 53, 58-64, and 73-76 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No 10,913,940 (referred to as the ‘940 patent) in view of Sabbadini et al (US 2015/0218254 A1; 8/6/2015. Cited on IDS).
Claims 1-20 of the ‘940 patent recite a composition comprising a plurality of intact, bacterially-derived minicells, wherein each minicell of said plurality comprises a biologically active polypeptide displayed on the surface of the bacterial minicell, wherein said biologically active polypeptide has pesticide degrading activity, and said bacterially-derived minicells are produced from a strain of Escherichia coli.

‘940 patent does not teach the composition further comprises at least one agriculturally acceptable carrier (claim 2) as well as the claimed form of the composition (claim 53).
Sabbadini teaches a composition / platform comprising a fully intact eubacterial minicell derived from a eubacterial parent cell comprises a biologically active compound, wherein the minicell is anucleate cell (para 0015), and the biologically active compound is  exogenous to the parent cell (Claim 1, para 0082). The composition comprises at least one carrier (para 0968). Bacterial minicell-producing species of particular interest include Escherichia coli (a prokaryotic cell / a bacterially derived minicell / a gram negative bacterial genus) (para 0205, 0244), e.g., L-form E. coli, lack an outer membrane, a cell wall, a periplasmic space and extracellular proteases (para 0440, 0442). Hormones (the at least one non-expressed agricultural compound) are used to prepare the minicell (para 0841). Prokaryotes that have been shown to produce minicells include species of Bacillus (para 0244), Bacillus thurigenesis produces a toxin that kills plant chewing insect larvae as well as mosquito larvae, minicell technology is allowed for delivery of toxins (para 0966). Suitable formulations include dry and liquid formulations (para 0972, 0976).
The limitation of “for the encapsulation and delivery of agricultural compounds” is regarded as an intended use limitation. The claiming of a new use, function or unknown property does not necessarily make the composition patentable. The intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition. In order to be limiting, the intended use must create a structural difference between the claimed composition and the composition of the prior art. In the instant case, the intended use fails to create a structural difference, thus, the intended use is not limiting. Please note that when applicant claims a composition in terms of function, and the composition of the prior art appears to be the same, the Examiner may make rejections under both 35 U.S.C 102 and 103. (MPEP 2112) In addition, Sabbadini teaches the minicell is used in applications such as research including agricultural studies (para 0672) as well as agents for the delivery of nucleic acids and other bioactive compounds to cells (para 0014).
Claims 58-64 appear to be directed at method steps. These limitations are regarded as product by process type limitations. The patentability of a product does not depend on its method of production. If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), the claim is unpatentable even though the reference product was made by a different process. When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper. (MPEP 2113) In addition, Sabbadini teaches binding compounds such as polyethylene glycol can be chemically attached to the minicell (para 0544). The minicell composition further comprises dimethyl sulfoxide (DMSO) (para 0968), diluents and excipients (para 0970), wherein said excipients include glutaraldehyde (para 0971). Since polyethylene glycol and DMSO appear to be the same as the claimed solvent, therefore, polyethylene glycol and DMSO of Sabbadini would increase solubility of the agricultural compounds into the anucleated cell, increase solubility of the agricultural compounds into the anucleated cell, and increase diffusion of the agricultural compounds into the anucleated cell, as claimed.
In regard to claims 73-76, it is noted that the “wherein” clause does not recite any additional structure, but simply states a characterization of the anucleated cell. Therefore, the "wherein" clause is not considered to further limit the composition defined by the claims and has not been given weight in construing the claims. See Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171,26 USPQ2d 1018, 1023 (Fed Cir. 1993) ("A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim."). Since the anucleated cell of Sabbadini appear to be the same as the claimed anucleated cell, therefore, the anucleated cell of Sabbadini would possess the claimed characteristics.

Response to Arguments
Applicant argues that claims 8, 16-17, 19 and 65-72 should not be withdrawn because they are drawn to Applicant-elected inventions and species.
These arguments are not found persuasive because in the Office action mailed on 4/21/2021, applicant is required to elect a single discrete and disclosed species of a source from claims 3-20, and applicant elected the single discrete and disclosed species of the source from claim 18. It is noted that when the case is in condition for allowance, withdrawn claims will be considered rejoining then.

Applicant argues that Sabbadini does not teach “non-expressed” agricultural compound, that Sabbadini fails to teach or suggest the anucleated cell-based platform for the encapsulation and delivery of non-expressed agricultural compounds and the use thereof, that Sabbadini teaches structurally different compounds that do not provide a teaching or suggestion of the instantly claimed subject matter, and that structurally different compounds produce structurally different products.
These arguments are not found persuasive because the instant specification discloses a hormone as a non-expressed agricultural compound, see para 0010, for example. Sabbadini does teach hormones are used to prepare a minicell. In addition, “encapsulation and delivery of non-expressed agricultural compounds and the use thereof” is an intended use limitation. The claiming of a new use, function or unknown property does not necessarily make the composition patentable. The intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition. In order to be limiting, the intended use must create a structural difference between the claimed composition and the composition of the prior art. In the instant case, the intended use fails to create a structural difference, thus, the intended use is not limiting. Please note that when applicant claims a composition in terms of function, and the composition of the prior art appears to be the same, the Examiner may make rejections under both 35 U.S.C 102 and 103. (MPEP 2112) Applicant may recite an intact anucleated cell encapsulates at least one non-expressed agricultural compound for the limitation of “encapsulation” to carry patentable weight. Finally, the rejected claim 1 only require an intact anucleated cell having at least one non-expressed agricultural compound. Sabbadini does teach an intact anucleated cell having at least one non-expressed agricultural compound (hormones, at least one non-expressed agricultural compound, according to the instant specification). Applicant may amend claims to recite a list of non-expressed agricultural compounds, or a form (encapsulation, see suggestions above) of an anucleated cell-based platform / component(s) to better distinguish the structure of the claimed composition from those in the prior art.

Applicant argues that claims 73-76 recite a functional limitation that is entitled to patentable weight.
These arguments are not found persuasive because limitations in claims 73-76 are reciting intended use of the claimed composition, i.e., the claimed composition is used for control release of agricultural compounds. According to MPEP 2112, the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition. Since the rejected claim 1 only require an intact anucleated cell having at least one non-expressed agricultural compound. And the cited reference does teach an intact anucleated cell having at least one non-expressed agricultural compound (hormones, at least one non-expressed agricultural compound, according to the instant specification). The intact anucleated cell having at least one non-expressed agricultural compound as taught in the cited reference would possess the claimed control release characteristics upon delivering to intended targets.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651